                 Case 18-25753-SMG         Doc 22     Filed 06/12/19     Page 1 of 2




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA

In re:                                                          Case No. 18-25753-RBR

PEDRO PEREZ                                                     Chapter 7

               Debtors.                          /

                    TRUSTEE’S EX-PARTE MOTION TO RETURN FUNDS

          The Trustee, Sonya S. Slott, files this Ex Parte Motion to Return Funds and states:

          1.     This case was commenced by a voluntary petition filed on December 19, 2018.

The Movant has been appointed trustee. The 341 Meeting of Creditors was held and concluded

January 22, 2019.

          2.     The Debtor filed their 2018 Income Tax Return and was entitled to a refund of

$2,551.00.

          3.     The debtor’s exempted portion of the tax refund is $83.88, is not property of the

estate.

          4.     The Trustee received a check directly from the IRS for the full refund of

$2,551.00.

          5.     The Trustee seeks to return the exempted portion of the 2018 tax refund of $83.88

to the Debtor.

          WHEREFORE, the Trustee respectfully seeks the entry of an Order authorizing her to

return $83.88 to the Debtor for the exempted portion of the 2018 tax refund, which is not

property of the estate.

          I HEREBY CERTIFY that a copy of this motion was mailed to Pedro Perez, 7610

Stirling Road, #B203, Hollywood, FL 33024, was served electronically via CM/ECF to Robert

Sanchez, Esq. and the U.S. Trustee on June 12, 2019
Case 18-25753-SMG   Doc 22   Filed 06/12/19    Page 2 of 2




                               /s/ Sonya S. Slott, Trustee
                               Sonya S. Slott, Trustee
                               P.O. Box 15580
                               Plantation, FL 33318
                               (954) 423-4469
